40 N.Y.2d 854 (1976)
In the Matter of Winifred S. Kermani et al., as Executors of Rustam K. Kermani, Respondents,
v.
Town Board of Town of Guilderland et al., Appellants.
Court of Appeals of the State of New York.
Argued September 8, 1976.
Decided October 14, 1976.
John W. Tabner, Frank J. Williams, Jr., and John H. Claussen for appellants.
Anthony J. Feeney, Jr., for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*855MEMORANDUM.
The order of the Appellate Division should be reversed and the petition dismissed. We agree with Mr. Justice EDWARD S. CONWAY at Special Term that petitioner has not met his burden of demonstrating infirmity in the benefit formula for levying the sewer tax assessments, either facially or as applied. We would only add that petitioner's assault on the town's assessment of sewer charges against property owned by him is predicated on cited incongruities between the ratio of apportioned sewer charge to assessed valuation with respect to identified commercial properties and the same ratio with respect to his own undeveloped residential property. The benefits conferred by sewer installation may reasonably be wholly unrelated to assessed valuation; thus, the disparity on which petitioner would rely, without more, proves nothing. On the evidence submitted here, petitioner has not sustained his burden of demonstrating that the town has failed to meet the statutory mandate that the financial burden of sewer system installation shall be apportioned among the parcels benefited "in just proportion to the amount of benefit which the improvement shall confer upon the same". (Town Law, § 202, subd 2.)
Order reversed, with costs, and petition dismissed in a memorandum.